UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 29, 2012 Date of Report (Date of earliest event reported) First Federal Bancshares of Arkansas, Inc. (Exact name of registrant as specified in its charter) Arkansas 0-28312 71-0785261 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1401 Highway 62-65 North, Harrison, Arkansas (Address of principal executive offices) (Zip Code) (870) 741-7641 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders (the “Annual Meeting”) of First Federal Bancshares of Arkansas, Inc. (the “Company”) was held on May 29, 2012. Matters voted on by shareholders included (i) the election of directors to the Company’s Board of Directors, and (ii) ratification of the Audit Committee’s appointment of BKD, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012.The final voting results of the shareholders’ votes are reported below. (i) The following directors were elected by the indicated votes: Directors Votes For Votes Withheld Broker Non-Votes Richard N. Massey W. Dabbs Cavin K. Aaron Clark Frank Conner Scott T. Ford G. Brock Gearhart John P. Hammerschmidt O. Fitzgerald Hill (ii) The appointment of BKD, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012 wasratified by the indicated votes: Votes For Votes Against Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. By: /s/ W. Dabbs Cavin Name: W. Dabbs Cavin Title: Chief Executive Officer Date:June 1, 2012
